DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baranowski et al. (US 2016/0335037) in view of Kumar (US 5,294,782).

A CPU and memory are plainly part of such an electronic device.

Re claim 2: See figure 1 of Baranowski et al.

Re claims 3 and 4: Baranowski et al.’s system is broadly a two-screen, handheld printing device that can be for a transaction terminal or for another use. Thus, documents printed could be financial, or not.

Re claim 6: See figure 1 of Baranowski et al.

Re claim 7: See figure 1 of Baranowski et al.

Re claims 8 and 9: A secure housing and secure memory would be expected to be standard for a financial transaction terminal.

Re claim 10: Baranowski et al. is silent on a card reader, but if the device is a transaction terminal as Baranowski et al. mentions (para 0002) then (as Kumar shows) a card reader would be an important component, for the motivation of enabling transactions.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to teach or fairly suggest, in the context of the claims upon which claim 5, depends, the single body multifunction handheld electronic device, further comprising at least one sensor or accelerometer configured to determine if the single body multifunction handheld electronic device has been laid on a surface and, if so, to prevent the printer from printing documents until the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876